Citation Nr: 0820343	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  05-18 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel 


INTRODUCTION

The veteran had active service from October 1951 to 1954 and 
from July 1984 to August 1991.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2003 by the 
Department of Veterans Affairs (VA) Little Rock, Arkansas, 
Regional Office (RO).  A hearing before the undersigned 
Veterans Law Judge was held at the RO in January 2006.  The 
hearing transcript has been associated with the claims file.


FINDINGS OF FACT

1.  The veteran died on April [redacted], 2002.  

2.  Effective August 10, 1991, service connection was in 
effect for a lumbar spine disability (at 10 percent) and a 
cervical spine disability (at 10 percent), with a combined 
rating of 20 percent.  

3.  Effective September 24, 1997, service connection was in 
effect for post-traumatic stress disorder (at 50 percent), a 
lumbar spine disability (at 60 percent) and a cervical spine 
disability (at 30 percent) for a combined rating of 90 
percent.  

4.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) was established, effective 
March 20, 1999.  

5.  There is no allegation of clear and unmistakable error 
(CUE) in the veteran's life time as to any rating decision 
regarding the evaluation of service-connected disabilities or 
effective date.


CONCLUSION OF LAW

The criteria for DIC under 38 U.S.C.A. § 1318 have not been 
met.  38 U.S.C.A. §§ 1155, 1318 (West 2002); 38 C.F.R. 
§§ 3.22, 20.1106 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In pertinent part, 38 U.S.C.A. § 1318 authorizes payment of 
DIC to an eligible surviving spouse in cases where a 
veteran's death was not service connected, provided the 
veteran was in receipt of or "entitled to receive" 
compensation for a service-connected disability that was 
rated by VA as totally disabling (100 percent) (1) for a 
continuous period of at least 10 years immediately preceding 
death; or (2) continuously since the veteran's release from 
active duty and for at least five years immediately preceding 
death.  See 38 C.F.R. § 3.22 (2007).  In other words, these 
benefits can be established either by meeting the statutory 
duration requirements for a total disability rating or by 
showing that such requirements would have been met but for 
CUE in a previous rating decision.  See National Organization 
of Veterans' Advocates Inc. v. Secretary of Veterans Affairs, 
314 F.3d 1373 (Fed. Cir. 2003).  

CUE is a very specific and rare kind of error; it is the kind 
of error of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  To find CUE, the 
correct facts, as they were known at the time, must not have 
been before the adjudicator or the law in effect at that time 
was incorrectly applied; the error must be undebatable and of 
a sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and the 
determination of CUE must be based on the record and law that 
existed at the time of the prior adjudication.  Any claim of 
CUE must be pled with specificity.  See Andre v. West, 14 
Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. 
Principi, 301 F.3d 1354 (Fed. Cir. 2002).  This specific 
allegation must assert more than merely disagreement with how 
the facts of the case were weighed or evaluated.  In other 
words, to present a valid claim of CUE the claimant cannot 
simply request that the Board reweigh or reevaluate the 
evidence.  See Crippen v. Brown, 9 Vet. App. 412 (1996).  

Based upon the evidence of record, the Board finds the 
appellant is not entitled to DIC under 38 U.S.C.A. § 1318.  
The evidence indicates that the veteran only had a 100 
percent rating effective from March 20, 1999, until his death 
in April 2002.  Therefore at the time of his death he was, by 
definition, not in receipt of, or entitled to receive, 
compensation for service-connected disability that was 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding death.  Moreover, since the 
veteran was most recently discharged from active duty in 
1991, the 5-year rule of § 1318 does not apply.  The Board 
notes that the appellant contends that the veteran should 
have been rated at 100 percent for the ten-year period before 
his death.  DIC claims filed on or after January 21, 2000, 
like the appellant's, are not subject to hypothetical 
entitlement analysis, however, and there is no allegation of 
CUE regarding any rating decision.  Thus, the basic threshold 
criteria for establishing entitlement to benefits under 38 
U.S.C.A. § 1318 are not met.  

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

In November 2003, the RO advised the appellant of the 
evidence necessary to substantiate her claim for entitlement 
to DIC under 38 U.S.C.A. § 1318 and of her and VA's 
respective duties in obtaining evidence.  Although the notice 
letter postdated the initial adjudication, the claims were 
subsequently readjudicated without taint from the prior 
decision and no prejudice is apparent.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  The Board acknowledges that appellant was 
not provided notice of the appropriate disability rating and 
effective date of any grant of DIC.  There is no prejudice in 
proceeding with the issuance of a final decision, however, as 
her claim is being denied.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  VA has also done everything reasonably 
possible to assist the veteran with respect to his claim for 
benefits, such as obtaining medical records and providing a 
personal hearing.  The record does not suggest the existence 
of additional, pertinent evidence that has not been obtained.  
For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to appellant.




ORDER

DIC under 38 U.S.C.A. § 1318 is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


